Per Curiam.

Plaintiff’s assignor, the “ Business Men’s Institute,” entered into a written contract with defendant which provided for a course of instruction in English to be given defendant by instructors in the employ of the Business Men’s Institute. Defendant agreed to pay for such instruction fifteen dollars on March 18, 1923, and fifteen dollars on the twenty-eighth of each month thereafter until one hundred and forty dollars was paid. After the contract was signed and before any instruction was given defendant notified plaintiff that he could not take up the course because of the condition of his business, and the alleged illness of his wife. This was apparently sufficient to enlist the sympathy of the trial justice who gave judgment for defendant. It does not, however, constitute a legal defense which would relieve defendant from his obligation under the written contract.
Judgment reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Guy, Wagner and Wasservogel, JJ.
Judgment reversed.